Citation Nr: 1025251	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his April 2009 Substantive Appeal, the Veteran indicated that 
he did not want a hearing in front of a Veterans Law Judge (VLJ).  
However, in a VA Form 646 received in November 2009, the 
Veteran's former representative indicated that a hearing had been 
requested.  In May 2010 the Board sent a clarification of hearing 
request form to the Veteran.  The Veteran indicated his desire 
for a hearing before a Board VLJ at the regional office (i.e., a 
Travel Board hearing).

Therefore, the Veteran must be provided an opportunity to present 
testimony at a Travel Board hearing at the RO before the Board 
may proceed with appellate review.

In light of the above discussion, this case is REMANDED for the 
following action:

The AOJ should take appropriate action to 
schedule the Veteran for a Travel Board 
hearing at the North Little Rock, Arkansas, 
RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


